PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/222,352
Filing Date: 17 Dec 2018
Appellant(s): Mower, Morton M.



__________________
Aldo Martinez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
First (and Only) Ground of Rejection to be Reviewed on Appeal
Appellant states that “There is only one ground of rejection to be reviewed on appeal: Whether Claims 1, 3, and 5-7 are unpatentable over Crisp (U.S. Patent Application Publication No. 2006/0015053) in view of Broer (WO 2009/144615) under 35 U.S.C. 103” (p. 3 of the Appeal Brief, emphasis removed for clarity).  Appellant then presents independent claim 1 as representative, in particular italicizing the limitation of “wherein at least some of the plurality of anode elements and at least some of the plurality of cathode elements are in contact with the wound such that the first metallic ions of anode elements in contact with the wound and the second metallic ions of cathode elements in contact with the wound interact with an exudate from the wound to cause a flow of electrical current in an intended direction through the wound” (pp. 3-4 of the Appeal Brief).  Appellant highlights that “claim 1 defines that both anode elements and cathode elements are in contact with the wound” and disagrees that this feature is found in the combination of Crisp and Broer (p. 4 of the Appeal Brief).  Notably, Appellant does not provide any arguments to rebut the Office’s contention that this feature is found in the combination of Crisp and Broer.  Appellant has provided no evidence to support the notion that these elements are missing from the combination of Crisp and Broer.  Further, none of Appellant’s arguments address whether “both anode elements and cathode elements are in contact with the wound,” which is the purported missing element in the combination of Crisp and Broer.  In essence, there are no arguments to which the Examiner can respond, as Appellant has not provided any evidence that Crisp and Broer describe anode and cathode elements that are not in contact with the wound.  
To the contrary, when discussing the Crisp reference, Appellant actually seems to validate the Examiner’s point and refute their own argument.  Appellant states that Crisp describes a fluid-soluble layer which “can erode and release the anode and cathode particles into the wound” (p. 5 of the Appeal Brief, emphasis added).  Appellant continues that “Crisp’s bandage does not simply maintain the anode and cathode elements in contact with the wound,” but rather that Crisp goes even further and “describes actual release of these elements into the wound” (p. 5 of the Appeal Brief, emphases added).  From these statements, it is clear that Appellant interprets Crisp as describing anode and cathode elements being released into the wound, where they would be in contact with the wound.  The Examiner agrees with this interpretation, and further, the Examiner respectfully submits that this is the exact opposite of what Appellant argued on the previous page - that the feature of “both anode elements and cathode elements are in contact with the wound” was missing from the combination of Crisp and Broer.  The Examiner respectfully maintains, for at least the reasons described in the Office Action dated 26 January 2022 and the reasons provided by the Appellant themselves in the passages cited above, that the Crisp reference does describe anode and cathode elements in contact with the wound.  
Regarding the remaining portions of the italicized limitation, the Examiner respectfully directs Appellant Crisp’s paragraphs [0046] - [0047], which were cited in the previous Office Action and reproduced below.  The Examiner has included, in brackets, where the limitations recited in the pending claim are found in Crisp’s disclosure. 
[0046] The production of a galvanic current by the present invention should be readily appreciated by one skilled in the art of electrochemistry. However, a brief overview is provided as follows: once the silver metal particles 20 [“the first metallic ions of anode elements”] and the other metal particles 30 [“the second metallic ions of cathode elements”] are uncovered and activated by an electrolyte-containing fluid, such as edema fluid, plasma, or blood [“exudate from the wound”] which contains approximately 0.9% NaCl, ions are released. An electrical connection is formed between the particles and an electric current flows [“cause a flow of electrical current in an intended direction through the wound”]. Ions of the more active metal, the silver metal particles 20, which forms the anode, are transferred to the electrolyte to the less active metal, the other metal particles 30 as the cathode. The movement of the ions creates an electrical galvanic current that produces a wound healing effect as discussed herein [“cause a flow of electrical current in an intended direction through the wound”].

[0047] The presence of the silver anode [“plurality of anode elements”], via the silver metal particles 20 [“the first metallic ions of anode elements”], and the zinc cathode [“plurality of cathode elements”], via the other metal particles 30 [“the second metallic ions of cathode elements”], creates a wet battery when moistened by wound exudate [“in contact with the wound interact with an exudate from the wound”], thereby augmenting the current of injury by approximately one and a half microvolts [“to cause a flow of electrical current in an intended direction through the wound”] which increases the deposition of the metal ions into the wound bed by iontophoresis. This deposition is in addition to the normal diffusion of the metal ions.

Therefore, the Examiner respectfully maintains that Crisp describes all of the elements of the limitation “wherein at least some of the plurality of anode elements and at least some of the plurality of cathode elements are in contact with the wound such that the first metallic ions of anode elements in contact with the wound and the second metallic ions of cathode elements in contact with the wound interact with an exudate from the wound to cause a flow of electrical current in an intended direction through the wound” as recited in independent claim 1. 
Tangential Arguments
Appellant further provides two tangential arguments regarding the principle of operation of Crisp and Broer and the polarization of the anode and cathode elements described in Crisp and Broer.  Although the Examiner respectfully submits that these arguments are not germane to Appellant’s main contention that Crisp and Broer do not describe anode and cathode elements in contact with the wound, the Examiner will address both of these arguments, briefly, below.  
Appellant argues that “the combination of Crisp with Broer requires a change in the fundamental principle of operation of Crisp in order to use an external generator rather than dissimilar metals, and/or in Broer in order to use dissimilar metals instead of an external generator” (p. 4 of the Appeal Brief).  The Examiner respectfully submits that he has not proposed any change to the way in which electric currents are generated or to the similarities of the metals used in the individual devices.  The only modification that the Examiner has proposed is one of arrangement - that the anodes and cathodes described by Crisp may be arranged such that the anodes are grouped at the center of the pad and the cathodes are disposed in a ring surrounding, but not contacting, the anodes (please see pp. 6-7 of the Office Action dated 26 January 2022).  Such a modification makes no change to the electric current generation or to the intrinsic properties of the anodes and cathodes.  It simply takes the anodes and cathodes described by Crisp and arranges them in the manner described by Broer.  Therefore, the Examiner respectfully submits that Appellant’s argument is unavailing.  
Appellant argues that “combining Crisp with Broer potentially renders Broer unsatisfactory for its intended purpose” (p. 5 of the Appeal Brief).  In support of this, Appellant argues that “the anode and cathode elements in Crisp are inherently polarized as anode or cathode elements (i.e., because they are dissimilar metals) without the need for external power sources,” whereas Broer describes electrodes “in which the polarity of each electrode in the array is determined by an external generator” (p. 5 of the Arguments).  Again, the Examiner respectfully submits that he has not proposed any change to the polarity of the electrodes or how the electrodes became polarized.  The Examiner respectfully directs Appellant to the “Response to Arguments” section of the Office Action dated 26 January 2022, where this matter was addressed at length.  Briefly, the manner in which the anode and cathode elements become charged is not at all relevant to the fact that they are charged. It is the charged state of the anode and cathode elements that allows for the electrically stimulated wound healing, as described in both Crisp and Broer, to occur.  Additionally, as with Appellant’s previous argument, the modification proposed by the Examiner (to arrange the anodes and cathodes described by Crisp in a manner similar to that described by Broer) would have no bearing on the charged state of the anodes and cathodes themselves.  Simply rearranging the anodes and cathodes does not result in the individual elements not being anodes and cathodes anymore.  Broer explicitly describes the arrangement recited in the pending claim and the advantages thereof (please see Broer at least at pp. 5:3-24, 11:14-24, and 12:3-8).  Therefore, the Examiner respectfully maintains that Crisp in view of Broer suggests the claimed subject matter. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.